     Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

STATE FARM MUTUAL                       §
AUTOMOBILE INSURANCE                    §
COMPANY and STATE FARM                  §
COUNTY MUTUAL INSURANCE                 §
COMPANY OF TEXAS,                       §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §       Civil Action No. 4:20-CV-02606
                                        §
COMPLETE PAIN SOLUTIONS,                §
LLC n/k/a COMPLETE PAIN                 §
SOLUTIONS PLLC, ALJ                     §
FLORENCE SPARROW, M.D. SEE              §
LOONG CHIN, M.D. and MRI                §
HOLDCO LLC n/k/a MRI                    §
HOLDCO ROLLOVER, LLC,                   §
                                        §
       Defendants.                      §
                        MRI HOLDCO ROLLOVER, LLC’S
                             ORIGINAL ANSWER

TO THE HONORABLE ANDREW HANEN:

      Defendant MRI Holdco LLC n/k/a MRI Holdco Rollover, LLC,

(“MMRI”)(collectively “Defendants”) file this Original Answer to Plaintiffs’

Complaint and in support thereof respectfully would show the Court as follows:

      1.     MMRI denies the allegations asserted in Paragraph 1 of the Complaint.

      2.     MMRI denies the allegations asserted in Paragraph 2 of the Complaint.

As it is heavily relied upon throughout the Complaint, MMRI further states that

                                        1
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 2 of 20




Plaintiffs’ alleged “evidence” referred to in Paragraph 2 is nothing more than

inadmissible, conclusory, and selective summary documentation without any

backup, context or even meaningful explanation, and therefore any claims or

statements arising from it or similar documents (Plaintiffs’ Exhibits 1-4) are

expressly denied.

      3.    Although not directed at it, MMRI denies the allegations asserted in

Paragraph 3 and subparts a-f of the Complaint.

      4.    MMRI denies the allegations asserted in Paragraph 4 of the Complaint.

      5.    Although MMRI is not qualified to provide legal opinions or analysis,

it acknowledges through its counsel Texas law subjects insurers to liability for

failing to accept reasonable demands. By filing this lawsuit, Plaintiffs are stating

they paid on “unreasonable” demands, they knew the demands were unreasonable

(or should have by their own purported evidence), yet overpaid these claims without

objection or challenge, in the end hurting its own insureds through increased

premiums and other fallout from Plaintiffs’ alleged error. Indeed, it is Plaintiffs’

legal obligation to evaluate and resolve reasonable demands under the so called

Stowers-Doctrine.

      6.    MMRI is not familiar with the legal duties put on Plaintiffs in resolving

underinsured motorist claims but has no reason to deny that statements made in

Paragraph 6 of the Complaint even though they call for legal conclusions.


                                         2
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 3 of 20




      7.     Although not directed at it, MMRI denies the allegations asserted in

Paragraph 7 of the Complaint. MMRI specifically denies having any relationship

with Plaintiffs. MMRI is completely unaware of who or what even sees or receives

the bills and records it generates.

      8.     Although not directed at it, MMRI denies the allegations asserted in

Paragraph 8 of the Complaint as they are all premised on the false and unfounded

claim all named defendants were part of a “scheme.”

      9.     Although not directed at it, MMRI denies the allegations asserted in

Paragraph 9 of the Complaint.

      10.    Although not directed at it, MMRI denies the allegations asserted in

Paragraph 10 of the Complaint. MMRI further denies receiving any settlement funds

Plaintiffs claim as the basis of their damages through some disgorgement argument

as it has never received any payment from Plaintiffs.

      11.    MMRI denies the conclusory and unfounded statement asserted in

Paragraph 11 of the Complaint.

      12.    The assertions in Paragraph 12 of the Complaint are not allegations to

which a response is required. Regardless, MMRI denies it is liable to Plaintiffs in

any way.




                                         3
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 4 of 20




      13.    MMRI states that no claims are asserted against it under 18 U.S.C.

§1961 et seq. and that such claims against other defendants do not establish this

Court’s jurisdiction over this Defendant.

      14.    MMRI admits that this Court may take supplemental jurisdiction over

Plaintiff’s money-had-and-received claims. MMRI denies it is liable to Plaintiffs in

any way.

      15.    MMRI admits that venue is proper in this District under 28 U.S.C.

§1391(a).

      16.    MMRI lacks sufficient knowledge or information to form a belief about

the truth of the allegations asserted in Paragraph 16 of the Complaint.

      17.    MMRI lacks sufficient knowledge or information to form a belief about

the truth of the allegations asserted in Paragraph 17 of the Complaint.

      18.    MMRI admits the first three sentences of Paragraph 18 of the

Complaint. MMRI denies the balance of the allegations asserted in Paragraph 18 of

the Complaint.

      19.    MMMRI admits the first two sentences of Paragraph 19 of the

Complaint. MMRI denies the balance of the allegations asserted in Paragraph 19 of

the Complaint.

      20.    MMRI admits the allegations asserted in the first eight sentences of

Paragraph 20 of the Complaint. For further accuracy, Complete Pain operates out of


                                            4
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 5 of 20




three additional locations. MMRI denies the balance of the allegations asserted in

Paragraph 20 of the Complaint.

      21.   MMRI admits the allegations asserted in the first four sentences of

Paragraph 21 of the Complaint. For further response, MMRI’s current corporate

address is 5700 Granite Parkway Suite 435 Plano, Texas 75204. MMRI denies the

balance of the allegations asserted in Paragraph 21 of the Complaint, most notably

that it received any portion of any funds from Defendants Doctors, Complete Pain

or any “fraudulent scheme.”

      22.   Paragraph 22 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements.

      23.   Paragraph 23 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements.

      24.   Paragraph 24 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements.

      25.   Paragraph 25 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements.


                                         5
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 6 of 20




      26.   Paragraph 26 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements. For further response, MMRI does

not adapt or anyway validate the purported “Exhibit 1B Diagnosis and Treatment

Plan Appendix.”

      27.   Paragraph 27 of the Complaint contains conclusory statements about

medical standard of care and medical judgment. MMRI is not a medical doctor, and

therefore cannot admit or deny the statements.

      28.   MMRI cannot admit or deny the specific allegations of Paragraph 28 of

the Complaint because they are medical opinions and statements. MMRI is not a

medical doctor. For further response, MMRI does not adapt or anyway validate the

purported Exhibits 1A or 1B.

      29.   MMRI cannot admit or deny the specific allegations of Paragraph 29 of

the Complaint because they are medical opinions and statements. MMRI is not a

medical doctor.

      30.   MMRI denies the statements and allegations in Paragraph 30 of the

Complaint. The basis of these statements is inadmissible, insufficient, grossly

inaccurate, misleading, and based on selected information only.        For further

response, Plaintiffs generically refer to “other Complete Pain doctors” without any




                                         6
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 7 of 20




identification, making it impossible for MMRI or other defendants to fairly address

the accusations and implications in this Paragraph.

      31.    MMRI denies the statements and allegations in Paragraph 31 of the

Complaint.    The basis of these statements is selective, inadmissible, grossly

inaccurate, and misleading summaries.

      32.    MMRI cannot admit or deny the first three sentences of Paragraph 32

of the Complaint because they are medical opinions and MMRI is not a medical

doctor. MMRI denies any improper unbundling by itself or others even though that

accusation is directed at another defendant.

      33.    MMRI cannot admit or deny the specific allegations of Paragraph 33 of

the Complaint because they are medical opinions and statements. MMRI is not a

medical doctor.

      34.    MMRI denies all statements and allegations in Paragraph 34 of the

Complaint.

      35.    MMRI cannot admit or deny the specific statements in Paragraph of the

Complaint as they call for medical opinions or refer to billing of another party.

      36.    MMRI denies all statements and allegations in Paragraph 36 of the

Complaint.

      37.    MMRI admits that Doctor Defendants perform initial evaluations.

MMRI denies all other statements and allegations in Paragraph 37 of the Complaint.


                                          7
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 8 of 20




      38.    MMRI denies all statements and allegations in Paragraph 38 of the

Complaint.

      39.    Although not directed at it and calling for medical opinions, MMRI

denies all statements and allegations in Paragraph 39 of the Complaint.

      40.    MMRI denies all statements and allegations in Paragraph 40 of the

Complaint.

      41.    MMRI cannot admit or deny the first four statements in Paragraph 41

of the Complaint as they reference medical records prepared by others. Defendants

cannot authenticate the documents referenced in the final sentence of Paragraph 41

because Plaintiff has redacted information necessary to verify and it refers to

separate medical records as basis for portion of the statement. Further, Plaintiff

misstates the total being an estimate when the language indicates there are separate

estimates both single and multiple ESIs depending on eventual need and treatment

provided.

      42.    MMRI denies the allegations asserted and statements in Paragraph 42

of the Complaint.

      43.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 43 of the Complaint.




                                         8
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 9 of 20




      44.    MMRI denies the allegations asserted and statements in Paragraph 44

of the Complaint. For further response, MMRI denies that Plaintiffs’ description of

the alleged testimony of an unknown witness is accurate.

      45.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 45 of the Complaint. MMRI does

deny Plaintiffs’ unfounded statement about findings being “not credible”.

      46.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 46 of the Complaint.

      47.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 47 of the Complaint.

      48.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 48 of the Complaint.

      49.    MMRI need not and indeed cannot admit or deny the allegations about

medical records and medical opinions in Paragraph 49 of the Complaint.

      50.    MMRI admits common ownership with Complete Pain at some of the

relevant times alleged in this lawsuit. MMRI denies the remaining allegations in

Paragraph 50 of the Complaint.

      51.    MMRI denies the allegations asserted in Paragraph 51 of the

Complaint.




                                        9
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 10 of 20




      52.    MMRI cannot admit or deny the statements regarding unknown “S.W.”

and his or her treatment or records.           Further, Plaintiffs refer to “Memorial

Radiologist” but provide no additional information about this alleged provider and

therefore cannot admit or deny any allegations about him or her.

      53.    Plaintiffs   base   all   statements    about   unidentified   “Memorial

Radiologists”. Regardless, MMRI denies all statements and allegations in Paragraph

53 of the Complaint that in any way related to or accuse these unidentified providers

of any wrong. Further, Plaintiffs allege the acts of nonparty “PI Attorneys” are the

basis of the claims in this Paragraph, and indeed, the very foundation of this

groundless lawsuit. Plaintiffs do not identify any of these alleged PI Attorneys, and

therefore MMRI cannot further respond to anything these unidentified nonparty

persons allegedly did. This begs a critical question of how Plaintiffs intend on

pursuing this lawsuit when the very basis of it are unidentified patients, unidentified

“PI Attorneys” and the Plaintiffs direct interaction with them without Defendants

being aware of any transactions or communications among them? It is also a good

time to question Plaintiffs’ claims resolution process and decision making. Are

Plaintiffs arguing that they paid $450,000.00 claim based solely on $10,000.00 in

medical bills Plaintiffs and their defense counsel failed to question or challenge

through the statutory scheme in place for doing so?




                                          10
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 11 of 20




      54.    MMRI denies all statements and allegations in Paragraph 54 of the

Complaint.

      55.    MMRI need not admit or deny the allegations in Paragraph 55 of the

Complaint as they are directed to the Doctor Defendants.

      56.    MMRI need not admit or deny the allegations in Paragraph 56 of the

Complaint as they are directed to the Doctor Defendants.

      57.    MMRI need not admit or deny the allegations in Paragraph 57 of the

Complaint as they are directed to the Doctor Defendants.

      58.    MMRI need not admit or deny the allegations in Paragraph 58 of the

Complaint as they are directed to the Doctor Defendants.

      59.    MMRI need not admit or deny the allegations in Paragraph 559 of the

Complaint as they are directed to the Doctor Defendants.

      60.    MMRI need not admit or deny the allegations in Paragraph 60 of the

Complaint as they are directed to the Doctor Defendants.

      61.    MMRI denies all allegations and statements about unidentified

“Complete Pain doctors” and indeed, deny the existence of any such doctors as

worded in Paragraph 61 of the Complaint. Further, MMRI specifically denies it or

Complete Pain submit any bills or reports to Plaintiffs.

      62.    Although MMRI should not be answering questions about medical

treatments and reports, by this point in the Complaint, Plaintiffs have begun referring


                                          11
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 12 of 20




to unidentified “doctors” and in turn, implying MMRI was providing medical

opinions. In an abundance of caution, MMRI denies the statements and allegations

in Paragraph 62 of the Complaint.

      63.    Again, Plaintiffs are combining allegations against the Doctor

Defendants and “Complete Pain” generically. MMRI specifically denies it or

Complete Pain submitted any bills to Plaintiffs and further denies submitting any

“medically unnecessary” charges to anyone or any entity as alleged in Paragraph 63

of the Complaint.

      64.    To the extent Plaintiffs now comingle their unfounded allegations

against the Doctor Defendants and unidentified doctors, MMRI denies all allegations

and statements in Paragraph 64 of the Complaint.

      65.    MMRI denies all statements and allegations in Paragraph 65 of the

Complaint. Further, MMRI specifically denies ever submitting any claims to

Plaintiffs as alleged.

      66.    MMRI is unable to admit or deny the claims and statements in

Paragraph 66 as they are based on over-redacted documents. MMRI denies it or

any other party improperly unbundled any charges. MMRI denies its or Complete

Pain submitted any bills to any patients that improperly aggregate charges.




                                        12
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 13 of 20




      67.    MMRI is unable to admit or deny the claims and statements in

Paragraph 67 of the Complaint as they are premised on over-redacted documents.

MMRI denies any improper billing practices as implied.

      68.    MMRI denies all statements and allegations in Paragraph 68 of the

Complaint.

      69.    MMRI denies all statements and allegations in Paragraph 69 of the

Complaint. For further response, MMRI denies Medicare rates are a proper measure

of reasonableness of charges under Texas law and precedent.

      70.    MMRI denies all statements and allegations in Paragraph 70 of the

Complaint. For further response, MMRI denies having input or influence on how

Plaintiffs resolve their claims.

      71.    MMRI admit it acts honestly with integrity.         MMRI denies it or

Complete Pain submitted any bills to Plaintiffs and further denies “caused to be

submitted” any bills to Plaintiffs. Further, MMRI denies creating or in anyway

participating in the creating of bills that are “fraudulent” as alleged Paragraph 71 of

the Complaint.

      72.    MMRI denies all allegations and statements in paragraph 72 of the

Complaint.




                                          13
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 14 of 20




      73.    MMRI denies all allegations and statements in paragraph 73 of the

Complaint. For further response, MMRI denies Plaintiffs can prove damages of any

kind in this matter.

      74.    MMRI need not admit or deny Paragraph 74 of the Complaint, but to

be clear, MMRI incorporates its prior responses to Paragraphs 1-73.

      75.    MMRI denies that Complete Pain is an “enterprise” as defined in

Paragraph 75 of the Complaint.

      76.    MMRI again denies the use of the term or definition of “Complete Pain

Enterprise.” MMRI further denies the allegations in Paragraph 76 of the Complaint.

      77.    MMRI denies all allegations and statements in Paragraph 77 of the

Complaint.

      78.    MMRI denies all allegations and statements in Paragraph 78 of the

Complaint.

      79.    MMRI denies all allegations and statements in Paragraph 79 of the

Complaint.

      80.    MMRI denies all allegations and statements in Paragraph 80 of the

Complaint. Plaintiffs make a conclusory statement and request for relief in what

should be labelled Paragraph 81. Although not properly indicated as Paragraph 81,

MMRI Plaintiffs are entitled to any judgment for damages or fees of any kind.

      81. MMRI states that no allegation is made against them in paragraph 81


                                        14
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 15 of 20




of the Complaint and that no response is therefore required; however, to the extent

a response is required, MMRI incorporates its responses to paragraphs 1-80 above.

      82.    MMRI denies all claims, allegations and statements made in Paragraph

82 of the Complaint.

      83.    MMRI denies all claims, allegations and statements made in Paragraph

83 of the Complaint.

      84.    MMRI denies all claims, allegations and statements made in Paragraph

84 of the Complaint.

      85.    MMRI denies all claims, allegations and statements made in Paragraph

85 of the Complaint. Although not properly labelled as Paragraph 86, following

Paragraph 85 of the Complaint is a stand-alone statement for relief that MMRI

further denies.

      86. MMRI states that no allegation is made against it in paragraph 88

of the Complaint and that no response is therefore required; however, to the extent

a response is required, MMRI incorporates its responses to paragraphs 1-85 above.

      87.    MMRI denies all statements, claims and allegations in Paragraph 87 of

the Complaint.

      88.    MMRI denies all statements, claims and allegations in Paragraph 88 of

the Complaint.




                                        15
   Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 16 of 20




      89.    MMRI denies all statements, claims and allegations in Paragraph 89 of

the Complaint. MMRI further denies it is their burden to help Plaintiffs prove their

damages. MMRI is not even aware of which, if any, claims Plaintiffs paid to

nonparty “PI Attorneys”, how much was paid to them, or what, if any portion of

those proceeds were paid back to MMRI.

      90.    MMRI denies all statements, claims and allegations in Paragraph 90 of

the Complaint.

      91.    MMRI denies Plaintiffs’ allegations made in Paragraph 91 of the

Complaint in hopes of avoiding obvious limitations issues. Since Plaintiffs make

not specific statements to base a tolling or discovery argument, Defendants cannot

more specifically deny them.

      92. Defendant denies all allegations contained the in the Complaint which are

not expressly admitted above.

                          AFFIRMATIVE DEFENSES

      93.    Plaintiffs lack standing and privity with MMRI (or any other defendant)

to base any claims for alleged wrong.

      94.    Plaintiffs’ claims are premised on claims of medical malpractice and

therefore subject to Chapter 74 of the Texas Civil Practice and Remedies Code

regarding notice, release, and expert reporting requirements.




                                         16
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 17 of 20




             a. Plaintiffs failed to provide any defendant the statutorily required

                notice and authorizations 60 days prior to filing this lawsuit.

                Tex.Civ.P. & Rem. §§74.351-74.352. Plaintiffs failed to plead

                notice compliance. Further, the case and discovery may be abated

                until Plaintiffs provide the required authorizations.

             b. Further, MMRI demands compliance with Chapter 74 expert report

                requirements within 120 days of this filing. Tex.Civ.P. & Rem. C.

                §73.351.

      95.    Plaintiffs cannot bring claims of medical malpractice on behalf of its

insured or third party motorists. Simply put, Plaintiffs lack standing to bring medical

malpractice claims for those allegedly hurt by Defendants’ conduct, which remains

denied.

      96.    Plaintiffs’ claims are barred in whole or in part by the applicable

limitations’ periods for each claim.

      97.    Plaintiffs’ claims are barred by release, waiver and estoppel.

      98.    Plaintiffs’ claims are barred by Chapter 18 of the Texas Civil Practice

and Remedies Code. Specifically, when presented with the alleged bills Plaintiffs

now dispute, Plaintiffs had a statutory obligation to challenge the medical necessity

and/or reasonableness of charges. Texas law states Plaintiffs failure to properly

challenge medical necessity or reasonableness of charges precludes them from


                                          17
    Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 18 of 20




arguing about them after the prescribed period, and certainly years later as now

alleged in this lawsuit.

      99.    Plaintiffs’ claims are barred by the doctrine of unclean hands.

Specifically, if Plaintiffs’ various agents, adjusters, and attorneys took the actions as

described in Plaintiffs’ Complaint, it is Plaintiffs’ own improper conduct that caused

any alleged damages and such acts should bar any recovery.

      100. Plaintiffs’ claims are barred by the intervening acts of others, including

but not limited to their agents, adjusters, and attorneys.

      WHEREFORE, MMRI prays that the Court deny Plaintiffs any and all relief

sought, enter judgment against Plaintiffs, and award MMRI any and all relief to

which it may be entitled.



                                                Respectfully submitted,
                                                HICKS DAVIS WYNN, P.C.

                                                /s/    Forrest J. Wynn
                                                       Forrest J. Wynn
                                                       Texas Bar No. 24037750
                                                       fwynn@hdwlegal.com
                                                3555 Timmons Lane, Suite 1000
                                                Houston, Texas 77027
                                                Tel.: (713) 589-2240
                                                Fax: (713) 277-7220

                                                ATTORNEY IN CHARGE FOR
                                                MRI HOLDCO ROLLOVER, INC.



                                           18
   Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 19 of 20




OF COUNSEL:
Bryon A. Rice
Texas Bar No. 24065970
S.D. Tex. No. 1118643
brice@hdwlegal.com
HICKS DAVIS WYNN, P.C.
3555 Timmons Lane, Suite 1000
Houston, Texas 77027
Tel.: (713) 589-2240
Fax: (713) 277-7220




                                     19
   Case 4:20-cv-02606 Document 30 Filed on 10/09/20 in TXSD Page 20 of 20




                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed
electronically on October 9, 2020, in compliance with Local Rule 5. As such, this
document was served on all counsel of record through the Court’s CM/ECF filing
system.

KATTEN MUCHIN ROSENMAN LLP                  LORANCE & THOMPSON PC
Ross O. Silverman                           Michael Wayne Blaise
ross.silverman@kattenlaw.com                mwb@lorancethompson.com
Jared T. Heck                               Katie Sunstrom
Jared.heck@kattenlaw.com                    ks@lorancethompson.com
Amelia M. Chapple                           2900 N. Loop W., Suite 500
Amelia.chapple@katten.com                   Houston, Texas 77092
525 West Monroe Street                      Telephone: 713-868-5560
Chicago, Illinois 60661                     Facsimile: 713-864-4671
Telephone: (312) 902-5200
                                            -and-
-and-
                                            Gregg C. Waddill III
NISTICO, CROUCH & KESSLER, P.C.             gcwaddill@gcwlaw.com
Maxwell Micha Kessler                       1601 Ben Crenshaw Way
mkessler@nck-law.com                        Austin, Texas 78746
1900 West Loop South, Suite 800             Telephone: 512-329-8580
Houston, Texas 77027                        Facsimile: 512-329-8581
ATTORNEYS FOR PLAINTIFFS                    ATTORNEYS FOR DEFENDANTS
                                            ALJ FLORENCE SPARROW, M.D.
                                            AND SEE LOONG CHIN, M.D.


                                     /s/ Forrest Wynn
                                        Forrest J. Wynn




                                       20
